—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 18, 1996, convicting him of robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant concedes that the evidence presented at trial was legally sufficient to sustain the verdict. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.